William L. Koleszar Executive Director Robert Bing Director Colorado Law Enforcement Training Academy Department of Public Safety 1325 South Colorado Boulevard Denver, CO  80222
Dear Messrs. Koleszar and Bing:
I am writing in response to your request for a formal legal opinion regarding the Peace Officers Standards and Training (P.O.S. T.) board's authority under its enabling statute to certify peace officers. It is my understanding that the P.O.S. T. board has received several requests to certify a variety of law enforcement officers, including parks police and public safety officers employed by the Department of Institutions, not specifically enumerated in the definition of "peace officer" found in section 24-33.5-303(6), C.R.S. (1984 Supp.) of the board's enabling statute.
QUESTION PRESENTED AND CONCLUSION
Does the Peace Officers Standards and Training board have the authority to certify law enforcement officers in categories not enumerated in the definition of "peace officer" found in section24-33.5-303(6)?
No.
ANALYSIS
The duties of the P.O.S. T. board are found in section 24-33.5-305, C.R.S. (1984 Supp.), which states in the relevant part:
     (1)  The P.O.S. T. board has the following duties: (a) To establish reasonable standards for training, training academies, and instructors, limited in each case to the certification requirements of this part 3;
     (b)  To establish procedures for determining whether or not a peace officer meets or has met the standards which have been set;
     (c)  To certify qualified peace officers and withhold or revoke certification in the manner provided for by rules and regulations adopted by the P.O.S. T. board pursuant to the provisions of article 4 of this title.
(emphasis added).
"Peace officer" is defined in section 24-33.5-303(6), C.R.S. (1984 Supp.):
     (6)  "Peace officer" means an investigator for a district attorney or the attorney general if designated for training under this part 3 by such district attorney or by the attorney general, any undersheriff, deputy sheriff other than one appointed with authority only to receive and serve summons and civil process, police officer, Colorado state patrol officer, security officer employed and commissioned pursuant to article 7 of this title at a state institution of higher education, or town marshal, which "peace officer" is engaged in full-time employment by the state or a city, city and county, town, judicial district, or county within this state.
Under this definition, the P.O.S. T. board has no authority to certify parks police, public safety officers employed by the Department of Institutions, or any other category of law enforcement officers not specifically enumerated in the "peace officer" definition.
It is important to note that the definition of "peace officer" in the P.O.S. T. enabling statute is significantly more narrow than the definition included in section 18-1-901, C.R.S. (1984 Supp.) of the Criminal Justice Code, which specifically includes the positions of "a parks and recreation officer, or a security guard employed by the State of Colorado."
Although the P.O.S. T. board does not have authority to certify law enforcement officers in categories other than those established in section 24-33.5-303(6), these officers are not foreclosed from seeking the same type of training which forms the basis for certification through local academies and law enforcement agencies.
SUMMARY
The Peace Officers Standards and Training board has no authority to certify law enforcement officers in categories not enumerated in the definition of "peace officer" found in section24-33.5-303(6).
Very truly yours,
                              DUANE WOODARD Attorney General
PEACE OFFICERS POLICE LICENSES
Section 24-33.5-303(6), C.R.S. (1984 Supp.)
DEPT OF PUBLIC SAFETY Law Enforcement Trng Acad
The Peace Officers Standards and Training board has no authority to certify law enforcement officers in categories not enumerated in the definition of "peace officer" found in section24-33.5-303(6).